CIVIL PROCEDURAL RULES COMMITTEE
                                ADOPTION REPORT

                               Adoption of Pa.R.Civ.P. 242

       On January 5, 2022, the Supreme Court adopted Pennsylvania Rule of Civil
Procedure 242 governing the citation of authorities in the trial courts. The Civil Procedural
Rules Committee has prepared this Adoption Report describing the rulemaking
process. An Adoption Report should not be confused with Comments to the rules. See
Pa.R.J.A. 103, Comment. The statements contained herein are those of the Committee,
not the Court.

      The Committee received a request to consider procedures permitting the citation
of non-precedential appellate court decisions for their persuasive value in the courts of
common pleas. The request noted the recent adoption of Pennsylvania Rule of Appellate
Procedure 126 permitting such citation in the appellate courts. The request also
advocated that permitting citation to these decisions would provide significant benefits to
the bench and bar such as:

      promoting consistency among the trial courts on routine issues, as well as a more
       informed analysis on controversial issues;

      providing the trial courts with more guidance about the current state of the law,
       which in turn should bring more predictability in resolving all civil matters as well
       as more efficiency and cost-effectiveness for parties and the courts;

      allowing the use of similar fact patterns or legal analyses to support or refute a
       position;

      allowing the citation of opinions that may be more illustrative and more current
       than binding precedent; and

      retaining the trial court’s discretion to give appropriate weight to these decisions
       as persuasive value.

       At the outset of its review, the Committee observed that the current Rules of Civil
Procedure are silent as to the citation of authorities in the trial courts; there is likewise no
prohibition to the citation of non-precedential appellate court decisions. In the absence
of any prohibition, it is assumed these decisions may be cited.
       The Committee examined Pa.R.A.P. 126, as well as the restrictions imposed by
the intermediate appellate courts for citing to each court’s respective non-precedential
decisions for their persuasive value. See 210 Pa. Code § 65.37 regarding citation to
Superior Court non-precedential decisions and Pa.R.A.P. 3716 and 210 Pa. Code § 414
regarding citation to Commonwealth Court non-precedential decisions.

        The Committee noted at that Pa.R.A.P. 126 establishes an overarching temporal
limitation to citation of these decisions - citation is permitted for non-precedential
appellate decisions issued after January 14, 2008 for Commonwealth Court decisions,
and after May 1, 2019 for Superior Court decisions. They may be cited only for their
persuasive value unless related to the doctrine of the law of the case, res judicata,
collateral estoppel, or if relevant to a criminal proceeding because it recites issues raised
and reasons for a decision affecting the same defendant in a prior proceeding. In
addition, the internal operating procedures (I.O.P.s) and other intermediate appellate
court-specific rules add an additional layer to the parameters for citation of non-
precedential appellate decisions. Yet, the permissibility and parameters are located
exclusively within appellate authority, which trial court practitioners and judges may not
intuitively consult for proceedings in the courts of common pleas.

        Given the complexity to the limitations required generally by Pa.R.A.P. 126 and
the overlay of the intermediate appellate courts’ I.O.P.s, the Committee proposed Rule
242 so that it does not disturb these carefully constructed parameters for citation of
authorities in appellate practice. Rather, the rule incorporates by reference Pa.R.A.P.
126 and cross references the I.O.P.s. In doing so, the rule alerts both jurists and
practitioners to consult the Rules of Appellate Procedure and intermediate appellate court
I.O.P.s for existing limitations, provides the benefits of a rule expressly authorizing such
citation, and provides instant, continued uniformity with appellate practice should those
rules or I.O.P.s ever be amended in the future.

       The Committee published proposed Rule 242 for comment. See 51 Pa.B. 1002
(February 27, 2021). The Committee received one comment to publication in support of
the proposal.

        In sum, new Rule 242 makes explicit the assumption that non-precedential
appellate court decisions may be cited in the trial courts. However, respectful of the
limitations the intermediate appellate courts have placed on the citation of their decisions,
Rule 242 incorporates Pa.R.A.P. 126 and cross references the I.O.P.s for the specific
requirements when citing to non-precedential appellate court decisions for their
persuasive value in the trial courts. A note to the rule is intended to inform practitioners
of the Superior Court and Commonwealth Court operating procedures.

       The rule becomes effective April 1, 2022.